IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIAMS F. ISAACS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1430

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 18, 2017.

An appeal from the Circuit Court for Levy County.
Mark W. Moseley, Judge.

Williams F. Isaacs, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.